DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Response to Amendment
Applicants’ amendment, filed on 02/14/2022, in response to claims 1-11 and 13-17 rejection from the final office action (11/12/2021), by amending claims 1 and 15 and cancelling claim 13 is entered and will be addressed below. 
Election/Restrictions
Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretation
	The previously added limitation “a first alloy” and “a second alloy“ of claim 3 inclusive alloy at the interfaces and may also include alloy in the bulk of the support portion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170081758, hereafter ‘758), in view of Shin et al. (US 20190081241, hereafter ‘241), Kench et al. (US 3533860, hereafter ‘860), and Gernitis et al. (US 4025997, hereafter ‘997).
‘758 teaches some limitations of:
Claim 1: FIG. 5 is a schematic plan view of a mask for a vapor deposition apparatus ([0168], the claimed “A mask assembly comprising”): 
As illustrated in FIGS. 5 to 8, a mask 101 for a vapor deposition apparatus includes an outer frame 102, a plurality of first bars 110, two second bars 120, and a pattern forming portion 130. The outer frame 102 is a frame member having an opening on the inner side and includes a pair of longitudinal (for example, rectangular parallelepiped) vertical frame portions 104 opposing each other and a pair of longitudinal (for example, rectangular parallelepiped) horizontal frame portions 105 opposing each other ([0169]-[0170], the claimed “a frame in which an opening is defined”, bars 110 and 120 is the claimed “a support portion on the frame and overlapping with the opening”; the pattern forming portion 130 is the claimed “and a mask on the support portion and covering at least a portion of the opening”).
Claim 15: FIG. 5 is a schematic plan view of a mask for a vapor deposition apparatus ([0168], the claimed “A mask assembly comprising”): 


‘758 does not teach the other limitations of:
Claim 1: (1A) wherein the support portion comprises: 
a central layer;
a first outer layer on a first surface of the central layer; and 
a second outer layer on a second surface of the central layer, the second surface being opposite to the first surface in a thickness direction in which the frame, the support portion, and the mask are stacked,
wherein the support portion has a symmetrical structure with respect to the central layer, and 
, 
(1B) wherein a thickness of the first outer laver and a thickness of the second outer layer are the same as each other, and 
wherein a thickness of the central layer is greater than the thickness of each of the first and second outer layers.
Claim 15: (15A) wherein the support portion comprises an odd number of base layers along a thickness direction in which the frame, the support portion, and the mask are stacked, and the base layers have symmetrical thermal expansion coefficients with respect to a central layer of the base layers, and the support portion has a symmetrical structure with respect to the central layer, and
wherein the support portion comprises: a first outer layer of the base layers between the central layer and the frame; and a second outer layer of the base layers between the central layer and the mask, and each of the first and second outer layers comprises a material having less magnetism than the central layer, 
(15B) wherein a thickness of the first outer laver and a thickness of the second outer layer are the same as each other, and -4-Appin No. 16/723,687 Amdt date February 14, 2022 Reply to Advisory Action of January 25, 2022 
wherein a thickness of the central layer is greater than the thickness of each of the first and second outer lavers.

bars. This is because the pattern of the mask openings may deform if the thermal strain is large. The temperature of the crucible of the vapor deposition source was in the range of 260° C. to 280° C ([0282]). In other words, the thermal strain of the bar is a concern.

‘241 is analogous art in the field of MASK FOR THIN FILM DEPOSITION, AND FABRICATION METHOD THEREOF (title), organic light-emitting display ([0004], same as ‘758, title). ‘241 teaches that the mask for deposition 400 may include a first mask 410 and a second mask 420 arranged on a surface of the first mask 410. The first mask 410 and the second mask 420 may overlap with each other in a normal direction (Z direction) of a plane defined by a main surface of the mask for deposition 400 (Fig. 6, [0066]), The first mask 410 may retain mechanical strength during tension, and may be formed of or include a material having a very low thermal expansion coefficient. In an exemplary embodiment, the first mask 410 may include an iron-nickel alloy. In another exemplary embodiment, the first mask 410 may be stainless steel or a nickel-cobalt alloy ([0068], i.e. the first mask 410 corresponds to bars 110, 120 of ‘758).

‘860 is analogous art or solving similar problem of a magneto-strictive laminated material having negligible temperature sensitivity at an attractive cost and with a the 5 mm bars 110 and 120 of ‘758 is NOT limited by 0.020 inch or 0.5 mm fabrication concern). ‘860 teaches that For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% iron alloy layer, and a compensating steel layer was selected as representative of the better commercially available laminated magnetostrictive material (col. 5, lines 29-33, 50% nickel-50% iron alloy is close to the composition to Invar which has ~36% nickel). In complete fairness to the trimetal approach, it should be noted that the temperature stability of the trimetal described herein as representative can be improved to a degree by annealing. In FIG. 6, … the annealed trimetal element is definitely improved as compared to the unannealed trimetal element (col. 5, lines 58-67). 

Note Fig. 4 of ‘860 also shows the thickness of the central layer is greater than the thickness of the outer layers.

‘997 is solving similar problems of multi-layer composite metallic sheet having a predetermined coefficient of thermal expansion (abstract). ’997 teaches that To avoid any bimetallic effect, the core material (molybdenum) is sandwiched between two layers of the outer material (copper), the two layers being of equal thickness. This is shown in 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a low thermal coefficient support bars, as taught by ‘241, particularly with a trimetal with a commercially available laminated magnetostrictive material having a 50% nickel-50% iron alloy layer and a compensating steel layer on both sides of the magnetostrictive material (forming trimetal), as taught by ‘860 (the limitations of 1A and 15A), for the purpose of avoiding defomation as required by ‘758. Furthermore, to have adopted the thickness setting of ‘997 as the symmetric trimetal of ‘860, for the purpose of lower thermal expansion coefficient, as taught by ‘997 (abstract). 

By replacing the invar bars 110 and 120 of ‘758 with ‘860’s trimetal with symmetry as taught by ‘997 also reads into the limitations of:
Claim 2: wherein the first surface is in direct contact with the first outer layer, and the second surface is in direct contact with the second outer layer.
Claim 3: the interface between the 50% nickel-50% iron magnetostrictive material and the steel outerlayer is an alloy interface, the claimed “wherein the support portion further comprises a first alloy disposed at a first bonding interface 
Claim 4: wherein the first and second outer layers comprise the same material.
Claim 5: wherein a thermal expansion coefficient of the central layer is different from a thermal expansion coefficient of the first outer layer.
Claims 6 and 16: magnetostrictive trimetal means the compensating steel layer is non-magnetic (the claimed “wherein each of the first and second outer layers includes a non-magnetic material”).
Claim 14: Trimetal, especially suggested by the shape Fig. 4 of ‘860 and specifically example of ‘997 (the claimed “wherein the first outer layer and the second outer layer have the same thermal expansion coefficient”).

‘758 further teaches the limitations of:
Claims 8-9: The bars 110 and 120 are installed between the pair of horizontal frame portions 105 along the Y axis direction (for example, parallel to the Y axis direction), and both ends of each bar are connected to the pair of horizontal frame portion 105. Through holes 137 are formed to be adjacent to the bars 110 and 112 in the X axis direction, and one of the second bars 120, the first bars 110, and the other of the second bars 120 are arranged in this order in the X axis direction at, for example, regular intervals ([0172], the claimed “wherein the support portion is provided 
Claim 11: The materials for the respective parts of the mask 101 are not particularly limited and may be selected appropriately. The materials are preferably materials having small thermal strain and invar materials (alloys produced by adding 36% by mass of nickel to iron, small amounts of Co may also be mixed) are preferable as the materials for the outer frame 102 and the first and second bars 110 and 120 ([0203], the claimed “wherein each of the frame and the mask comprises Invar”).
Claims 1-9, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758, in view of ‘241, Uehara et al. (US 5502350, hereafter ‘350) and ‘997.
‘758 teaches some limitations of claims 1 and 15 and does not teach the other limitations of claims 1 and 15 as discussed above.

‘758 further teaches that the width of each of the bars 110 and 120 in the transversal direction when viewed along the Z axis direction is empirically preferably 5 mm or more ([0176], last sentence) and invar material was used as the material for the bars. This is because the pattern of the mask openings may deform if the thermal strain is large. The temperature of the crucible of the vapor deposition source was in the range of 260° C. to 280° C ([0282]). In other words, the thermal strain of the bar is a concern.

‘241 is an analogous art as discussed above.

‘350 is analogous art or solving similar problem in the field of Shadow Mask Support Member Having High Strength And Thermal Deformation Resistant Low-expansion Alloy Plate And High Expansion Alloy Plate (title), a parallel bonded-type trimetal (col. 19 lines 55-56). ‘350 teaches that a trimetal, which has a low-expansion plate of an invar alloy (Fe-36Ni) and a high-expansion plate of austenitic stainless steel such as SUS304 (Fe-18Cr-8Ni) (col. 1, lines 25-27, austenitic means non-magnetic), the addition of C, Cr and Mo to a Fe-Ni invar alloy, the tensile strength at a room temperature, as well as the thermal deformation resistance at 400o-600o C., can be greatly enhanced (col. 2, lines 36-39).

‘997 is solving similar problems as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a low thermal coefficient 

By replacing the invar bars 110 and 120 of ‘758 with ‘350’s trimetal with symmetry as taught by ‘997 also reads into the limitations of:
Claim 2: wherein the first surface is in direct contact with the first outer layer, and the second surface is in direct contact with the second outer layer.
Claim 3: both the invar and SUS304 are alloy, the interface between the invar and SUS304 is an alloy interface, the claimed “wherein the support portion further comprises a first alloy disposed at a first bonding interface between the central layer and the first outer layer, and a second alloy disposed at a second bonding interface between the central layer and the second outer layer”.
Claim 4: wherein the first and second outer layers comprise the same material.
Claim 5: wherein a thermal expansion coefficient of the central layer is different from a thermal expansion coefficient of the first outer layer.
austenitic stainless steel such as SUS304 (col. 1, lines 26-27, austenitic means non-magnet, the claimed “wherein each of the first and second outer layers includes a non-magnetic material”).
Claim 14: wherein the first outer layer and the second outer layer have the same thermal expansion coefficient.

‘758 further teaches the limitations of claims 8-9 and 11 as discussed above.

‘350 further teaches the limitations of:
Claims 7 and 17: a trimetal, which has a low-expansion plate of an invar alloy (Fe-36Ni) and a high-expansion plate of austenitic stainless steel such as SUS304 (Fe-18Cr-8Ni) (col. 1, lines 25-27, the claimed “wherein the central layer comprises Invar”).
Claim 10, and alternatively claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘758, ‘241, ‘860 (or ‘350), and ‘997, as being applied to claim 1 rejection above, further in view of Lin et al. (US 20180209029, hereafter ‘029).
The combination of ‘758, ‘241, ‘860 (or ‘350), and ‘997 does not teach the limitations of:


‘029 is analogous art in the field of mask assembly and evaporation apparatus (title), Organic light emitting diode (OLED) displays ([0003], same as ‘758, title), different thermal expansion coefficients thereof, and further avoid the phenomena that the evaporation materials cannot be accurately vapor-deposited on the predetermined position of the back plate 100 ([0088], last sentence). ‘029 teaches that as shown in FIG. 2a, the mask assembly 10 includes a support frame 300 and masks 200 fixed on the support frame 300 … The mask 200 includes an active mask region 201 and an inactive mask region 202 surrounding the active mask region 201 (Fig. 2a, [0071]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single pattern forming portion 130 of ‘758 with masks 200 of ‘029, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

In case Applicants argue that ‘758 does not teach claim 9, ‘029 also teaches shielding bar 304 perpendicular to the first and second support bars 301, 302 (Figs. 8a-8b).
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 103 rejection over Inoue ‘758 in view of Kench ‘860 and Neugebauer ‘740, Applicants repeat the arguement that ‘860’s is for bending under magnetic field and ‘860 and ‘740 are non-analogous art as it is for switch, see the bridging paragraph between pages 7 and 8.
These arguments are found not persuasive.
The examiner review previous arguments and found this is repeating the same argument several times and replied in various office actions. 
The rejection was not based on the presence of magnetic field, or the use of magnetic field to bend the support. There is no magnets in ‘758. Applicants’ magnet PP is to attract the metallic mask, not to bend the mask or the support. 
The rejection was based on the other aspects of teaching of ‘860, which is the thermal stability of the annealed trimetal. 
‘860 teaches that --
For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% iron alloy layer, and a compensating steel layer was selected as representative of the better commercially available laminated magnetostrictive material (col. 5, lines 29-33).
In complete fairness to the trimetal approach, it should be noted that the temperature stability of the trimetal described herein as representative can be improved to a degree by annealing. In FIG. 6, … the annealed trimetal element is 
“Apart from the advantage of the magnetostrictive materials prepared in accordance with this invention over the trimetal approach in terms of temperature stability, an important factor to be considered is the fact that trimetal materials, due to certain fabrication procedures, are limited in flexure because they cannot be produced satisfactorily with overall thicknesses of less than about 0.020 inch” (col. 6, lines 12-19). In other words, traditional trimetal lacks the flex properties (by the magnetic field. Although magnetic field was not part of issue in the combination).

New reference ‘241 is added to further demonstrate that the need of thermal stability or low thermal expansion coefficient for the support bar and bridges the teaching of ‘860.

	As discussed above, ‘860 is applied to its teaching of thermal stability, not for the purpose of bending under the influence of the magnetic field. This is analogous art or solving similar problem to ‘758’s requirement “each of the bars 110 and 120 in the transversal direction when viewed along the Z axis direction is empirically preferably 5 mm or more ([0176], last sentence) and invar material was used as the material for the outer frame and bars. This is because the pattern of the mask openings may deform if the thermal strain is large.” ([0282]).
In response to applicant's argument that ‘860 and ‘740 are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

In regarding to 35 USC 103 rejection over ‘758 in view of Uehara ‘350 and ‘740, Applicants repeat the arguement that ‘350 and ‘740 are non-analogous arts as it is for switch, see the bridging paragraph between pages 9 and 10.
These arguments are found not persuasive.
This argument is already replied above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170081755 is cited for the need of temperature stability of the mask ([0038]).

US 4093461 is cited for mask support by tri-metallic plate (col. 3, lines 38-41) for thermal stability (col. 1, line 8). 

US 20030179354 is cited for mask holder distortion by heat (Fig. 30(C), [0017]). US 3712799 is cited for trimetal invar layer 12, ferrous layer 14 and middle SS layer 16 (Fig.).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.